Opinion issued October 21, 2004 




 








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00757-CR
____________

KELLY DON KING, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from County Criminal Court at Law No. 10
Harris County, Texas
Trial Court Cause No. 1181579



 
MEMORANDUM  OPINION
           On October 11, 2004, appellant  filed a motion to dismiss the above-referenced
appeal.  The motion complies with the Texas Rules of Appellate Procedure.  See Tex.
R. App. P. 42.2(a).
          We have not yet issued a decision.  Accordingly, the appeal is dismissed. 
          The Clerk of this Court is directed to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Bland. 
Do not publish.  Tex. R. App. P. 47.2(b).